Bland, P. J.
— On the petition of relator a writ of certiorari was issued by order of this court to Wm. H. Bugg, Chas. N. Welch and J. L. Hale, judges of the county court of Scott county, to show by what authority they did on October 18, 1897, grant to James Nestor & Company a license to keep a dramshop in block 6 of the town of Sikeston in said county. In obedience to the writ the respondents have produced in court a full and complete transcript of their pro*198ceedings in the matter of granting said license. By this transcript it appears that Nestor & Company on August 2, 1897, filed in the office of the clerk of the county court of said county a petition signed by a large number of taxpayers of Sikeston asking that a license be granted to Nestor & Company to keep a dramshop at their stand upon lot 1, in block 7 of said town. On the same day the petition was examined by the court and found to have been signed by a majority of the assessed taxpaying citizens and guardians of minors owning property in said block and city, and that the appellants were law-abiding assessed taxpaying male citizens, above the age of twenty-one years, and granted them a license to keep a dramshop for a period of six months. It further appears that on October 18, 1897, a petition that Nestor & Company be granted a license to keep a dramshop in block 6 of the city of Sikeston, was presented to the county court, purporting to be signed by a number of the assessed taxpaying citizens of Sikeston owning property in said block 6. On this petition and at the request of Nestor & Company the court on the said eighteenth day of October made the following order:
“Now comes Jas. Nestor & Co. of Sikeston and file their block petition to conduct their business of saloon upon block 6 in Sikeston and ask the court to permit them to transfer their saloon from block —, their former place to their stand in block 6 as aforesaid. The court having examined said petition and being fully advised doth order that said transfer be made.” This block petition does not purport to be signed by a majority of the assessed taxpaying citizens and guardians of minors owning property therein, nor did the county court find that it was so signed. As a block petition, it failed to come up to the requirements of section 8 of the dram-shop act of 1891, and was insufficient to confer upon *199the county court lawful authority to grant the license to keep a dramshop in said block. The town of Sikeston contains less than two thousand inhabitants, according to the latest United States census, of which this court will take judicial notice. State ex rel. v. Dolan, 93 Mo. 467; Acts of 1887, p. 45. In towns of less than two thousand inhabitants, no lawful authority is vested in the county court to grant dramshop license, until a majority, both of assessed taxpaying citizens and guardians of minors owning property therein, and in the block or square in which the dramshop is to be kept, shall sign a petition asking for such license to keep a dramshop therein. Section 8, supra. The petition presented on August 2, 1897, was for a dram-shop on lot 1 in block 7, and conferred on the county court authority to grant a license to keep a dramshop at that stand or place, and not elsewhere. The petition of August 2 designated the lot and block at which the petitioners asked that a license be granted to keep a dramshop. This petition was not more available to confer on the county court legal authority to grant a license to Nestor & Company to keep a dramshop in a block other than block 7, than it was to confer authority ■on it to grant a license to some person other than Nestor & Company, the persons named in the petition. We therefore hold that the order of the county court granting to Nestor & Company a license to keep a ■dramshop in block 6, was made without authority of law, wherefore it is considered that said order be set aside, and for naught held, and that the license to Nestor & Company to keep a dramshop in block 6 in the city of Sikeston, is illegal and void, and the same is hereby revoked and set aside.
All concur.